COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  GREG DUDLEY,                                   §              No. 08-17-00125-CR

                        Appellant,               §                 Appeal from the

  v.                                             §                120th District Court

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                         State.                  §               (TC# 20150D02228)

                                                 §

                                             ORDER

       The Court GRANTS the Appellant’s motion to file a supplemental brief addressing the

issue of harm. Appellant incorporated what appears to be the supplemental brief in his motion,

but the supplemental brief must be filed separate from the motion. Further, the supplemental brief

must comply with Rule 38, Tex.R.App.P. Therefore, Appellant’s supplemental brief shall be due

in this Court on or before April 12, 2018.

       Further, the State’s brief shall be due in this Court thirty days after the Appellant’s

supplemental brief is filed.

       IT IS SO ORDERED this 29th day of March, 2018.



                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.